IN THE SUPREME COURT OF PENNSYLVANIA                  M.D. Appeal Dkt.
                                                                        17 MAP 2015
                             MIDDLE DISTRICT


S & H TRANSPORT, INC.,                    : No. 832 MAL 2014
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from the
                                          : Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
CITY OF YORK,                             :
                                          :
                   Respondent             :


                                      ORDER


PER CURIAM

      AND NOW, this 10th day of March, 2015, the Petition for Allowance of Appeal is
GRANTED. The issues, as stated by petitioner are:



      (1)   Whether the City [of York] may include, in its tax assessment on
            [Petitioner], gross receipts from freight-brokerage services provided to
            entities engaged in public utility services that are exempt from the City’s
            Business Privilege Tax because those entities are regulated by the
            Pennsylvania Public Utility Commission?

      (2)   Whether entities whose rates were once, but are no longer, regulated by
            the Pennsylvania Public Utility Commission still enjoy the exemption from
            Municipal taxation articulated in 53 P.S. § 6924.301.1(f)(2)?